NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a) an adjustable wrench having, inter alia: …a movable jaw…; …a first movable actuator…; and a second movable actuator…, wherein said movable jaw is provided with teeth engagable by said first and second movable actuators and said first movable jaw actuator is movable to an inoperative position to enable actuation of said movable jaw by said second movable jaw actuator (claim 1); and b) a method of operating an adjustable wrench,…said method comprises rotating said first movable jaw actuator to a position in which said first movable jaw actuator is disengaged from said teeth and moving said movable jaw by rotating said second movable jaw actuator (claim 15), together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being examples of adjustable wrenches with various movable jaw adjustment mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/